ELLIS, Judge:
This is a suit by Joe (Joseph) Guidry for damages for personal injuries and property damage suffered when his tractor-trailer rig overturned. Defendants are Louisa Sugar Cooperative, Inc. and United States Fidelity and Guaranty Company, its insurer. After trial on the merits, judgment was rendered dismissing plaintiff’s suit, and he has appealed.
According to the testimony of plaintiff and his witnesses, the accident happened because plaintiff was told to drive his truck around to re-enter the unloading area while it was partly unloaded and badly out of balance. As he drove off the concrete slab at the unloading area, they testified that one of his wheels went into a hole, causing the truck to turn over.
Defendants’ witnesses testified that plaintiff was not told to drive around, but only to pull up a few feet; that he drove off on his own initiative; and that the truck turned over while on a black top public highway adjacent to the unloading area and entirely off the defendants’ property.
The trial judge accepted the testimony of defendants’ witnesses as more believable and reasonable, and found no negligence on the part of Louisa Sugar Cooperative or its employees. He found that the accident happened because plaintiff drove an unstable tractor-trailer rig without proper caution.
This appeal presents only questions of fact. After reviewing the evidence, we find the conclusions of the trial judge to be fully supported by the record.
The judgment appealed from is therefore affirmed, at plaintiff’s cost.
AFFIRMED.